Order reversed with the direction that appellant be returned to the County Court, Nassau County, to be resentenced as a first offender. The record fails to show that defendant’s plea of guilty in 1956 to all counts in the seven North Carolina informations specifically encompassed acts constituting one or more felonies in New York. Therefore, his conviction may not be the basis for multiple offender treatment (Penal Law, § 1941; People ex rel. Goldman v. Denno, 9 N Y 2d 138; People v. Caracelli, 309 N. Y. 853; People v. Olah, 300 N. Y. 96; People v. Grygier, 18 A D 2d 1108).
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel.